Exhibit 10.2

 

THIS WARRANT AND THE SHARES OF COMMON STOCK PURCHASABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF (I) A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE
SECURITIES UNDER SUCH ACT OR (II) AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

WARRANT TO PURCHASE

SHARES OF COMMON STOCK

OF

SFX ENTERTAINMENT, INC.

 

Warrant No. 10-2013

Number of Shares: 100,000

 

1.                                      Issuance.  This Warrant is issued to Jan
Lok by SFX Entertainment, Inc., a Delaware corporation (hereinafter with its
successors called the “Company”).  This Warrant is issued pursuant to that
certain Option Agreement by and between Amazing Holding BV (an Entity that is
majority-owned by Jan Lok) and SFXE Netherlands Holdings B.V. (an affiliate of
the Company) dated as of December 16, 2013 (the “Option Agreement”), and
constitutes the “Warrants” defined therein.  Certain capitalized terms used
herein are defined in Section 6 hereof.

 

2.                                      Warrant Price; Number of Shares;
Exercise of Warrant.  Subject to the terms and conditions hereinafter set forth,
the registered holder of this Warrant (the “Holder”), commencing on the Option
Exercise Date, is entitled upon surrender of this Warrant with the Exercise
Notice (as defined below) and payment of the Warrant Price (as defined below),
at the office of the Company at 430 Park Avenue, New York, NY 10022, or such
other office as the Company shall notify the Holder of in writing (“Principal
Office”), to purchase from the Company at a price per share (the “Warrant
Price”) of $10.00 per share, one hundred thousand (100,000) fully paid and
non-assessable shares of the Company’s common stock (the “Common Stock”), par
value $0.001 per share, of the Company (the “Shares”).  Until such time as this
Warrant is exercised in full or expires, the Warrant Price and the securities
issuable upon exercise of this Warrant are subject to adjustment as hereinafter
provided.  This Warrant shall not be exercisable prior to the Option Exercise
Date.  If the Option Exercise is not consummated prior to or on the Target Date,
this Warrant shall expire and shall be of no further force and effect; provided,
however, that if SFXE Netherlands Holdings B.V. and Amazing Holding BV agree to
modify the Target Date, then the foregoing date of expiration of this Warrant
shall be correspondingly modified.  If the Option Exercise is consummated prior
to or on the Target Date, this Warrant will thereafter be exercisable and will
be void after 5:00 p.m., Eastern Time on the fifth (5th) anniversary of the
Option Exercise Date (the “Expiration Date”).  If the Expiration Date is a day
on which banking institutions are authorized by law to close, then this Warrant
may be exercised on the next succeeding day which is not such a day in
accordance with the terms herein.

 

--------------------------------------------------------------------------------


 

3.                                      Payment of Warrant Price.  The Warrant
Price may be paid (i) in cash, by wire transfer or by certified check acceptable
to the Company, (ii) by cashless exercise pursuant to Section 3(a) below, or
(iii) by any combination of the foregoing.

 

(a)                                 Cashless Exercise.  Notwithstanding any
provisions herein to the contrary, if the Fair Market Value (as defined below)
of one Share is greater than the Warrant Price (at the date of calculation as
set forth below), to the extent the Holder does not elect to pay cash upon the
deemed exercise of this Warrant, the Holder shall be deemed to have elected to
receive shares equal to the value (as determined below) of this Warrant (or the
portion thereof being cancelled) in which event the Company shall issue to the
Holder a number of Shares computed using the following formula:

 

 

X =

 Y (A-B)

 

 

 

A

 

 

Where,

 

X=                                the number of Shares to be issued to the
Holder;

 

Y=                                the number of Shares deemed purchased under
the Warrant for which the Holder is not paying cash;

 

A=                                the Fair Market Value of one Share; and

 

B=                                the Warrant Price.

 

For purposes of this Section 3(a), the “Fair Market Value” of a Share is defined
as follows:

 

(i)             if the Company’s Common Stock is traded on a securities
exchange, the value shall be deemed to be the closing price on such exchange
prior to the Exercise Notice being submitted in connection with the exercise of
the Warrant; or

 

(ii)          if the Company’s Common Stock is actively traded over-the-counter,
the value shall be deemed to be the closing bid prior to the Exercise Notice
being submitted in connection with the exercise of the Warrant; if there is no
active public market, the value shall be the fair market value thereof, as
determined in good faith by the Company’s Board of Directors.

 

4.                                      Exercise Notice. If the Holder wishes to
exercise this Warrant, in whole or in part, the Holder must deliver to the
Company, at its Principal Office, written notice of the exercise of the Warrant
in the form set forth as Exhibit A hereto (“Exercise Notice”).

 

5.                                      Issuance Date.  The Holder shall be
deemed to have become the holder of record of the Shares issuable upon the
exercise hereof at the close of business on the date this Warrant is

 

2

--------------------------------------------------------------------------------


 

exercised with respect to such Shares, whether or not the transfer books of the
Company shall be closed.

 

6.                                      Definitions.  The following terms have
the respective meanings set forth below:

 

“Board” means, with respect to an Entity, the board of directors, board of
managers, or similar governing body of such Entity.

 

“Director” means, with respect to the Board of an Entity, a director or
analogous member of such Board.

 

“Entity” means a Person that is not an individual.

 

“Governmental Authority” means any of the following: (a) the United States of
America, the Netherlands, Belgium, or any other country; (b) any state,
commonwealth, province, territory, or possession of any of the foregoing and any
political subdivision thereof (including counties and municipalities); and
(c) any agency, authority, or instrumentality of any of the foregoing, including
any court, tribunal, department, bureau, commission, board, arbitrator, or panel
of arbitrators.

 

“Law” means any statute, law, regulation, ordinance, executive order, Order,
stipulation, injunction, administrative order, common law doctrine, or other
regulation or rule of any Governmental Authority.

 

“Option Exercise” means the exercise of the option granted by Amazing Holding BV
to SFXE Netherland Holdings B.V. pursuant to the Option Agreement, whereby SFXE
Netherlands Holdings B.V. or its designated affiliate acquires ten thousand
(10,000) shares of B2S Holding BV owned by Amazing Holding BV.

 

“Option Exercise Date” means the date of the Option Exercise.

 

“Order” means any award, injunction, judgment, decree, order, writ,
determination, ruling, subpoena or verdict or other decision issued, promulgated
or entered by any Governmental Authority of competent jurisdiction.

 

“Person” means any individual, trust, corporation, partnership, limited
partnership, limited liability company or other business association or entity,
or Governmental Authority.

 

“Regulation S” means Regulation S of the Securities Act.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Target Date” means February 17, 2014, as such date may be modified by mutual
agreement of SFXE Netherlands Holdings B.V. and Amazing Holding BV.

 

“U.S. Person” has the meaning given to such term under Regulation S.

 

3

--------------------------------------------------------------------------------


 

7.                                      Valid Issuance.  The Company hereby
covenants that upon exercise of this Warrant any Shares as may be issued
pursuant to such exercise will, upon issuance, be duly and validly issued, fully
paid and non-assessable and free from all taxes, liens and charges with respect
to the issuance thereof.  The Company further covenants and agrees that the
Company will at all times during the term of this Warrant have authorized and
reserved, free from preemptive rights, a sufficient number of shares of the
series of equity securities comprising the Shares to provide for the exercise of
the rights represented by this Warrant.  If, at any time during the term of this
Warrant, the number of authorized but unissued shares of such series of the
Company’s equity securities shall not be sufficient to permit exercise in full
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of such series of the Company’s equity securities to such number of
shares as shall be sufficient for such purposes.

 

8.                                      Representations and Warranties of
Holder.  The Holder hereby represents and warrants to the Company as follows:

 

(a)                                 The Holder is acquiring this Warrant and the
Shares to be acquired upon exercise of this Warrant (collectively, the
“Securities”) for investment purposes only, for the Holder’s own account, and
not with a view to, or for resale in connection with, any distribution thereof
within the meaning of the Securities Act.

 

(b)                                 The Holder has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of the Holder’s investment in the Securities.

 

(c)                                  The offer of the Securities to the Holder
was not made by any public or general means or pursuant to any public or general
solicitation.

 

(d)                                 The Holder is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

(e)                                  The Holder:

 

(i)                                           is not a U.S. Person, was not
formed under the Laws of any United States jurisdiction, and was not formed for
the purpose of investing in securities not registered under the Securities Act;

 

(ii)                                        is not acquiring the Securities for
the account or on behalf of any U.S. Person;

 

(iii)                                     was outside the United States at the
time the offer to acquire the Securities was received and as of the date hereof;

 

4

--------------------------------------------------------------------------------


 

(iv)                                    is not acquiring the Securities for the
purpose of sale or distribution in the United States in a manner that does not
comply with the requirements of Regulation S;

 

(v)                                       acknowledges that the Securities bear
a restrictive legend to the effect that the Company might, in order to approve
removal of the restrictive legend from certificates evidencing the Securities,
require from the Holder (A) certain written representations to indicate that a
sale of the Securities was made in a transaction that complies with the
provisions of Regulation S, pursuant to a registration of the Securities under
the Securities Act, or pursuant to an exemption from the registration
requirements of the Securities Act and (B) a legal opinion that removal of the
legend is appropriate;

 

(vi)                                    acknowledges that the Securities are not
permitted to be offered or sold within the United States or to, or for the
account or benefit of, U.S. Persons except in accordance with Regulation S or
pursuant to an exemption from the registration requirements of the Securities
Act;

 

(vii)                                 has not made any pre-arrangement to
transfer any of the Securities to a U.S. Person or to return any of the
Securities to the United States securities markets (which includes short sales
and hedging transactions in the United States within the periods restricted
under Regulation S) and is not acquiring the Securities as part of any plan or
scheme to evade the registration requirements of the Securities Act;

 

(viii)                              has not engaged in any “directed selling
efforts” (as defined in Regulation S) in the United States regarding any of the
Securities and has not engaged in any act intended to or that reasonably might
have the effect of preconditioning the United States market for the resale of
any of the Securities;

 

(ix)                                    is not a “distributor” (as defined in
Regulation S) and is not an officer, Director, or “affiliate” (as that term is
defined in Rule 405 under the Securities Act) of any of the Company or an
“underwriter” or “dealer” (as such terms are defined in the federal securities
Laws of the United States); and

 

(x)                                       does not have a short position in, or
other hedged position with respect to, any of the Securities or any other
securities in the Company.

 

(f)                                   The Holder is entitled to acquire the
Securities under the Laws of all relevant jurisdictions that apply to the Holder
and has fully observed such Laws and complied with all necessary formalities.

 

9.                                      Adjustment.  If the Company at any time
shall, by subdivision, combination or reclassification of securities or
otherwise, change any of the securities to which purchase rights under this
Warrant exist into the same or a different number of securities of any class or
classes or if the Company shall effect a reorganization in which the equity
holders of the Company immediately before the transaction own immediately after
the transaction a majority of the outstanding voting securities of the surviving
entity or its parent, if any, the Shares shall

 

5

--------------------------------------------------------------------------------


 

thereafter be convertible into the kind and number of Shares or other securities
or property of the Company or its successor or otherwise to which the Holder
would have been entitled if immediately prior to such change the Holder had
acquired the Shares.  If the Shares are subdivided or combined into a greater or
smaller number of Shares, the Warrant Price under this Warrant shall be
proportionately reduced in the case of subdivision of shares or proportionately
increased in the case of combination of Shares in both cases by the ratio which
the total number of Shares to be outstanding immediately after such event bears
to the total number of Shares outstanding immediately prior to such event.

 

10.                               Fractional Shares.  In no event shall any
fractional Share be issued upon any exercise of this Warrant.  If, upon exercise
of this Warrant as an entirety, the Holder would, except as provided in this
Section 10, be entitled to receive a fractional Share, then the Company shall
make a cash payment equal to the fair market value of one Share, as determined
in good faith by the Board of Directors of the Company at such time multiplied
by such fraction.

 

11.                               Certificate of Adjustment.  Whenever the
Warrant Price is adjusted, as herein provided, the Company shall promptly
deliver to the Holder a certificate of the Chief Executive Officer of the
Company setting forth the Warrant Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

 

12.                               Amendment.  The terms of this Warrant may be
amended, modified or waived only with the written consent of the Company and the
Holder of this Warrant.

 

13.                               Transfers; Lost, Mutilated Warrant.

 

(a)                                    Unregistered Security.  The holder of
record hereof acknowledges that this Warrant and the Common Stock of the Company
have not been registered under the Securities Act, and agrees not to sell,
pledge, distribute, offer for sale, transfer or otherwise dispose of (except for
transfers to affiliates or transfers pursuant to Rule 144 promulgated under the
Securities Act) this Warrant or any Common Stock issued upon its exercise or any
Common Stock issued upon the conversion of such Common Stock in the absence of
(i) an effective registration statement under the Securities Act as to this
Warrant or such Common Stock and registration or qualification of this Warrant
or such Common Stock under any relevant U.S. federal or state securities law
then in effect, or (ii) an opinion of counsel, satisfactory to the Company, that
such registration and qualification are not required.  Each certificate or other
instrument for Common Stock issued upon the exercise of this Warrant shall bear
a legend substantially to the foregoing effect.

 

(b)                                    Transferability.  Subject to the
provisions of Section 13(a) hereof, this Warrant and all rights hereunder are
transferable, in whole and not in part, by a Holder that is (i) a partnership
transferring to its partners or former partners in accordance with partnership
interests, (ii) a corporation transferring to a wholly-owned subsidiary or a
parent corporation that owns all of the capital stock of the Holder, (iii) a
limited liability company transferring to its members or former members in
accordance with their interest in the limited liability company, or (iv) an
individual transferring to the Holder’s family

 

6

--------------------------------------------------------------------------------


 

member or trust for the benefit of an individual Holder, upon surrender of the
Warrant with a properly executed assignment (in the form of Exhibit B hereto) at
the principal office of the Company by the above-named holder of record in
person or by a duly authorized attorney.  The Company may treat the holder of
record of this Warrant as the absolute owner hereof for all purposes and shall
not be affected by any notice (other than a properly executed assignment) to the
contrary.

 

(c)                          In case this Warrant shall be mutilated, lost,
stolen or destroyed, the Company shall issue a new warrant of like tenor and
denomination and deliver the same (i) in exchange and substitution for and upon
surrender and cancellation of any mutilated Warrant, or (ii) in lieu of any
Warrant lost, stolen or destroyed, upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft or destruction of such Warrant
(including a reasonably detailed affidavit with respect to the circumstances of
any loss, theft or destruction) and of indemnity reasonably satisfactory to the
Company.

 

(d)                                            If requested by the lead managing
underwriter in connection with an initial public offering of shares of the
Common Stock pursuant to an effective registration statement under the
Securities Act, unless expressly authorized to do so by the lead managing
underwriter, the Holder agrees not to sell, make any short sale of, loan, grant
any option for the purchase of, or otherwise dispose of any Shares issuable upon
exercise of this Warrant without the prior written consent of such underwriter
for such period of time, not to exceed one hundred eighty (180) days, from the
effective date of such registration as the underwriters may specify; provided,
however, that the Holder shall not be subject to such market stand-off
obligation unless all of the Company’s directors and officers have entered into
lock-up arrangements or market stand-off agreements with the managing
underwriter. The underwriter may request such additional written agreements in
furtherance of such stand-off in the form reasonably satisfactory to such
underwriter. The Company may also impose stop-transfer instructions with respect
to the shares subject to the foregoing restrictions until the end of said one
hundred eighty (180) day period.

 

14.                               No Rights as Shareholders.  This Warrant does
not entitle the Holder to any voting rights, information rights or other rights
as a shareholder of the Company prior to the exercise hereof.  No dividends or
interest shall be payable or accrued in connection with this Warrant or the
interest represented hereby or the shares purchasable under this Warrant until
and only to the extent that this Warrant has been exercised.

 

15.                               No Impairment.  The Company will not, by
amendment of its Certificate of Incorporation or through any reclassification,
capital reorganization, consolidation, merger, sale or conveyance of assets,
dissolution, liquidation, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms.

 

16.                               Governing Law.  The provisions and terms of
this Warrant shall be governed by and construed in accordance with the internal
laws of the State of New York, without regard to principles of conflicts of
laws.

 

7

--------------------------------------------------------------------------------


 

17.                               Successors and Assigns.  This Warrant shall be
binding upon the Company’s successors and assigns and shall inure to the benefit
of the Holder’s successors, legal representatives and permitted assigns.

 

18.                               Business Days.  If the last or appointed day
for the taking of any action required or the expiration of any right granted
herein shall be a Saturday or Sunday or a legal holiday in Delaware, then such
action may be taken or right may be exercised on the next succeeding day which
is not a Saturday or Sunday or such a legal holiday.

 

19.                               Notices.  All notices, reports and other
communications required or permitted hereunder shall be in writing and may be
delivered in accordance with the Subscription Agreement.

 

*****

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant No. 10-2013 to be duly
executed by its duly authorized officer on January 10, 2014.

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

Name: Richard Rosenstein

 

Title:  Chief Financial Officer

 

 

Acknowledged and agreed

as of January 10, 2014:

 

 

/s/ Jan Lok

 

Jan Lok

 

 

SIGNATURE PAGE TO WARRANT NO. 10-2013

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE FORM

 

(To be executed only upon exercise of the warrant)

 

The undersigned, registered owner of Warrant No.        dated as of
                  ,            (the “Warrant”) of SFX Entertainment, Inc., a
Delaware corporation (the “Company”), irrevocably exercises such Warrant for the
purchase of                         (           ) shares of Common Stock of the
Company, purchasable with the Warrant, in consideration for an aggregate warrant
price of                              ($                ) all on the terms and
conditions specified in the Warrant.

 

[or]

 

[The undersigned hereby elects irrevocably to convert its right to purchase
             Shares of the Company under the Warrant for              Shares, as
determined in accordance with the following formula:

 

 

 

 

  Y(A-B)

 

 

X

=

A

 

 

Where,

 

X

=

 

The number of Shares to be issued to the Holder;

 

 

Y

=

 

The number of Shares deemed purchased under the Warrant for which the Holder is
not paying cash;

 

 

A

=

 

The Fair Market Value of one Share which is equal to $          ; and

 

 

B  =

 

The Warrant Price which is equal to $            per share]

 

The undersigned requests that a certificate for such shares be registered as
follows:

 

 

Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

If the number of shares specified above is less than all the shares of Common
Stock purchasable under the Warrant, the undersigned requests that a new warrant
representing the remaining balance of such shares be registered as follows:

 

 

Name:

 

 

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

Signature of Registered Owner

 

 

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

City

State

Zip

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the undersigned registered owner of Warrant No.        of
SFX Entertainment, Inc., a Delaware corporation, (the “Company”) dated as of
                      ,        (the “Warrant”) hereby assigns and transfers unto
the Assignee named below all the rights of the undersigned under this Warrant
with respect to the number of shares of Common Stock set forth below:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby irrevocably constitutes and
appoints                                                                                              as
attorney-in-fact to make such transfer on the books of the Company maintained
for such purpose, with full power of substitution in the premises.

 

Dated:

 

 

 

 

 

Signature of Registered Owner

 

 

 

 

 

 

 

 

Witness

 

--------------------------------------------------------------------------------